Exhibit 10.2 SELECTIVE INSURANCE GROUP, INC. 2005 OMNIBUS STOCK PLAN RESTRICTED STOCK UNIT AGREEMENT This RESTRICTED STOCK UNIT AGREEMENT (the “Restricted Stock Unit Agreement”) is made and entered into as of [DATE] (the “Date of Grant”), by and between Selective Insurance Group, Inc., a New Jersey corporation (the “Company”) and [EMPLOYEE] (the “Recipient”). WHEREAS, the Salary and Employee Benefits Committee (the “Committee”) of the Board of Directors of the Company (the “Board”) has approved the grant of Restricted Stock Units pursuant to the Selective Insurance Group, Inc. 2005 Omnibus Stock Plan, as amended (the “Plan”), as hereinafter defined, to the Recipient as set forth below; NOW, THEREFORE, in consideration of the covenants and agreements herein contained, and intending to be legally bound hereby, the parties agree as follows: 1. Definitions.Capitalized terms which are not defined herein shall have the meanings set forth in the Plan. 2. Grant of Restricted Stock Units.The Company hereby grants to the Recipient an award of [NUMBER] Restricted Stock Units, subject to all of the terms and conditions of this Restricted Stock Unit Agreement and the Plan. 3. Lapse of Restrictions.All Restricted Stock Units shall vest as set forth in this Section 3, and, except as herein provided, shall be forfeited upon the Recipient’s termination of employment with the Company and all its Subsidiaries.The Restricted Stock Units shall become vested if the Recipient is employed by the Company or any Subsidiary as of the applicable anniversary date set forth below (the “Vesting Date”).Notwithstanding the foregoing, the Restricted Stock Units shall not be forfeited and the Recipient shall be vested in the Restricted Stock Units if the Recipient terminates employment with the Company and all its Subsidiaries prior to the Vesting Date solely as a result of the Recipient’s death, termination of employment on or after “Early Retirement Age” or “Normal Retirement Age,” as each is defined in the Retirement Income Plan for Selective Insurance Company of America (the “Retirement Income Plan”), or “Total Disability” as defined in the Retirement Income Plan. Date Percentage Vested [Third anniversary of the Date of Grant] [100%]1 1 [Actual dates and vesting percentages to be determined by the Committee at the time of grant.] Restricted Stock Unit Agreement 4. Dividend Equivalents.Following the vesting of a Restricted Stock Unit, the Recipient shall also be entitled to receive the Fair Market Value of that number of shares of Company Stock that would have been payable had the aggregate dividends paid with respect to a share of Company Stock during the period commencing on the date of grant of the Restricted Stock Unit and terminating on the date on which the Recipient is entitled to settlement of such Restricted Stock Unit pursuant to Section 6 of this Restricted Stock Unit Agreement (that is, on the Vesting Date, the Recipient’s Separation from Service or the first business day following the expiration of six months following the Recipient’s Separation from Service, as applicable) been immediately reinvested in Company Stock on the dividend payment date.All such dividend equivalents shall be subject to the same vesting and forfeiture requirements as apply to the Restricted Stock Units, and shall be paid to the Recipient in shares of Company Stock (with any fractional shares paid in cash) in accordance with, and at the same time as, settlement of the vested Restricted Stock Units to which they are related. 5. Restrictions on Transfer.The Restricted Stock Units may not be sold, assigned, hypothecated, pledged or otherwise transferred or encumbered in any manner except (i) by will or the laws of descent and distribution or (ii) as may be permitted by the Committee pursuant to Section 22(c) of the Plan. 6. Settlement of Restricted Stock Units. (a) Subject to the provisions of Section 15 of the Plan and this Section 6, the Company shall deliver to the Recipient (or, if applicable, the Recipient’s Designated Beneficiary or legal representative) that number of shares of Company Stock as is equal to the number of Restricted Stock Units covered by this Restricted Stock Unit Agreement that have become vested and nonforfeitable as soon as administratively practicable after the Vesting Date but in no event later than the end of the calendar year in which the Vesting Date occurs. (b)
